
	
		I
		111th CONGRESS
		1st Session
		H. R. 3472
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mrs. Dahlkemper
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for health insurance coverage premium
		  discounts for healthy behavior and improvements toward healthy
		  behavior.
	
	
		1.Premium discounts for healthy
			 living
			(a)In
			 generalNotwithstanding any
			 other provision of law, for plan years beginning on or after January 1, 2010, a
			 group health plan, and a health insurance issuer offering group health
			 insurance coverage in the group market or health insurance coverage in the
			 individual market, shall provide premium discounts for healthy behavior and
			 improvements toward healthy behavior as determined under this section.
			(b)Determination of
			 premium discounts
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Health and Human Services, acting through the
			 Director of the Centers for Disease Control and Prevention, shall conclude a
			 rulemaking procedure to determine the appropriate premium discount applicable
			 to each healthy behavior and each improvement toward healthy behavior. Such
			 discounts shall be consistent with the regulations applicable to wellness
			 programs issued under the Health Insurance Portability and Accountability Act
			 of 1996.
				(2)LimitationSuch
			 discounts shall not, in the aggregate, exceed 20 percent with respect to any
			 individual.
				(c)Healthy
			 behaviorFor purposes of this section, the following are healthy
			 behaviors:
				(1)Not
			 smoking.
				(2)Low blood pressure
			 (but within the normal range).
				(3)Body mass index
			 (BMI) in the normal range.
				(4)Low low-density
			 lipoprotein (LDL) levels.
				(5)High high-density
			 lipoprotein (HDL) levels.
				(6)Appropriate
			 hemoglobin AIC levels.
				(d)Improvements
			 towards healthy behaviorFor purposes of this section, the
			 following are improvements towards healthy behavior:
				(1)Quitting
			 smoking.
				(2)Reducing blood
			 pressure, but not below the normal range.
				(3)Lowering body mass
			 index (BMI), but not below the normal range.
				(4)Lowering low-density lipoprotein (LDL)
			 levels.
				(5)Increasing high-density lipoprotein (HDL)
			 levels.
				(6)Lowering
			 hemoglobin AIC levels, but not below the normal range.
				(e)CertificationIn order to be taken into account under
			 this section, any healthy behavior or improvement towards healthy behavior must
			 be supported by medical test result information which is certified by a
			 licensed physician, and the individual to whom it relates, as being complete,
			 accurate and current. In the case of any knowingly false certification under
			 this subsection, the Secretary of Health and Human Services shall impose a
			 civil monetary penalty not in excess of $1,000.
			(f)Application to
			 ERISA, PHSA, and IRCThe provisions of this section shall apply
			 with respect to a group health plan as if included under title XXVII of the
			 Public Health Service Act, under title VII of the Employee Retirement Income
			 Security Act of 1974, and under subchapter B of chapter 100 of the Internal
			 Revenue Code of 1986, and shall apply with respect to health insurance coverage
			 offered in the individual market as if included under title XXVII of the Public
			 Health Service Act.
			
